Citation Nr: 0901633	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  05-04 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating greater than 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for multiple joint 
pain, to include low back, neck, bilateral shoulders and 
bilateral hips, claimed as due to an undiagnosed illness. 

3.  Entitlement to service connection for chronic fatigue, 
claimed as due to an undiagnosed illness.

4.  Entitlement to service connection for memory loss, 
claimed as due to an undiagnosed illness.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU). 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1989 to November 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from January 2004 and March 2007 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.  The veteran had a hearing 
before the RO in March 2006 and the transcript is of record.

The Board notes that the veteran perfected appeals for 
entitlement to service connection for chronic fatigue and 
memory loss, claimed as due to undiagnosed illnesses in a 
January 2005 substantive appeal form.  Thereafter, the RO, in 
a March 2007 rating decision denying an increased rating for 
PTSD, indicated the veteran's PTSD includes manifestations of 
chronic fatigue and memory loss and, therefore, considered 
those claims satisfied.  The veteran, in an April 2007 
statement, disagreed with his PTSD rating and indicated he 
felt his chronic fatigue and memory loss were separate 
disabilities.  It is clear from the veteran's statements and 
his perfected appeal that he is continuing his appeal for 
chronic fatigue and memory loss as separate and distinct from 
his PTSD.  The issues have been appropriately added above.

The chronic fatigue, memory loss and TDIU issues are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  Since the date of the veteran's claim for an increased 
rating, the veteran's PTSD primarily results in nightmares, 
difficulties sleeping, feelings of anger, hypervigilence, 
anxiety, depression, irritability,  memory loss and some 
impairment of relationships with others, all resulting in 
moderate social and occupational impairment.

2.  The veteran is currently diagnosed with low back, neck, 
bilateral shoulder and bilateral hip disabilities and those 
disabilities are not due to any incident of his military 
service.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 30 
percent for post-traumatic stress disorder (PTSD) have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2008)

2.  The veteran's claimed multiple joint pain of the low 
back, neck, bilateral shoulder and bilateral hip disabilities 
were not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 1117 and 5107 (West 
2002 and Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
and 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  

The notice requirements were met in this case by letters sent 
to the veteran in September 2003, February 2005, March 2006, 
April 2006, November 2006 and June 2008.  Those letters 
advised the veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2008).  The March 2006, April 
2006 and June 2008 letters explained how disability rating 
and effective dates are determined.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)

Additionally, for increased rating claims, as is the case 
here, duty-to-notify compliance requires the VA to satisfy 
the following four-part test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The letters 
referenced above in combination provided the veteran all 
these elements.  All elements of notice required by Vazquez-
Flores, additionally, were satisfied in a letter sent to the 
veteran in June 2008.  

The veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005). 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  All records retained by the Social Security 
Administration (SSA) in connection with the veteran's 
disability award have been obtained.  The veteran has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded medical examinations regarding his 
multiple joint claim to obtain an opinion as to whether he 
has current diagnoses or objective indications of multiple 
joint pain.  Cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004).  Further examination or opinion is not needed 
because, at a minimum, there is no persuasive and competent 
evidence that the claimed conditions may be associated with 
the veteran's military service.  This is discussed in more 
detail below.  

With regard to increased ratings, the duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2008).

The RO provided the veteran appropriate VA examinations in 
2006 and 2007.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's PTSD since he was last examined.  The veteran has 
not reported receiving any recent treatment specifically for 
this condition (other than at VA, which records are in the 
file), and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The 2006 and 2007 VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  There is no rule as to how 
current an examination must be, and the Board concludes the 
examinations in this case are adequate upon which to base a 
decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.  

Increased Rating (PTSD)

The veteran filed his claim for an increased rating for PTSD 
in September 2006, alleging that his symptoms have grown 
steadily worse and rendering him unemployable.

Disability ratings are assigned, under a schedule for rating 
disabilities, based on a comparison of the symptoms found to 
the criteria in the rating schedule.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When evaluating a mental disorder, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based upon all the evidence of record that bears on 
occupational and social impairment, rather than solely upon 
the examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126.  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  For a claim for an 
increased rating, such as the disability in this case, the 
primary concern is the current level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

The General Rating Formula for Mental Disorders provides, in 
pertinent part:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) . . . . 
. . . . 30

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships . . . . . . . . . . . . . . 
. . . . . . . . . 50

38 C.F.R. § 4.130, Diagnostic Code 9411. 

Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a GAF score is often used by treating examiners 
to reflect the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness." See Richard v. Brown, 9 Vet. App. 266 (1996).  A 
GAF score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  

In this case, other than one VA examination in 2006 
reflecting a GAF score of 50, VA outpatient treatment records 
and a more recent 2007 VA examination reflect the veteran's 
GAF scores have largely been in the range of 55 to 60.  The 
DSM-IV provides for a GAF rating of 51-60 for moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Id.  

Incidentally, a GAF rating of 41-50 is assigned for serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  The veteran has been 
assigned a GAF rating within this range (the June 2006 VA 
examiner assigned the veteran a GAF of 50), but for reasons 
to be explained, the Board finds the veteran's symptoms more 
accurately reflect the "moderate" symptoms defined above. 

After a careful review of the record and for reasons and 
bases expressed immediately below, the Board finds that the 
veteran's demonstrated PTSD symptomatology warrants a 
continuation of the currently assigned 30 percent rating.

The veteran underwent two VA examinations in June 2006 and 
February 2007, which assigned him a GAF score of 50 and 55 
respectively. The symptoms found were similar and consisted 
mainly of problems sleeping, nightmares, hypervigilence, 
irritability and anxiety.  In regard to sleep disturbances, 
both examiners indicated the veteran is able to sleep eight 
or more hours with medication and many of his symptoms, to 
include depressive mood, irritability and social isolation 
are interrelated with his PTSD, chronic pain and other 
underlying psychological impairments.  The February 2007 
examiner further noted some impairment with hygiene and mild 
memory loss, but neither examiner found the veteran to be 
delusional or to suffer from hallucinations, suicidal 
ideation or incoherent speech.  

VA outpatient treatment records from 2006 to 2007 indicate 
consistent treatment for PTSD symptoms with GAF scores mainly 
ranging from 55 to 60.  There is one VA outpatient treatment 
record from May 2006 indicating a GAF score of 65, but this 
was attributed to the veteran's diagnosed depressive disorder 
alone.  In regard to the disparity in GAF scores, the 
February 2007 examiner seems to indicate the veteran 
appropriately fits within the "moderate" GAF score range of 
51 to 60.  Specifically, the examiner indicated the veteran's 
PTSD symptoms "improved" since the 2006 examination and the 
GAF 50 indicated in the 2006 examination more accurately 
reflects his entire impairment, to include, most 
significantly, his complaints of chronic pain.   

According to medical records, the veteran is married, but has 
a strained relationship with his wife.  Recent medical 
records indicating they are contemplating divorce.  The 
veteran last worked in September 2004 as a mechanic.  The 
February 2007 examiner notes the veteran attempted to find 
work in August 2006, but was unsuccessful primarily due to 
unrealistic goals.  Specifically, the veteran found a job in 
August 2006 to paint a house, but had to quit after three 
days due to chronic pain.  The examiner indicated in light of 
the veteran's chronic pain, accepting a labor-intensive job 
was not realistic.  The examiner did not indicate the veteran 
was unemployable due solely to his PTSD.  The veteran also 
reported having one or two friends that he contacts 
regularly.  The 2007 examiner indicates the veteran's primary 
manifestations of his PTSD include sleep disturbance with 
nightmares, hypervigilence and avoidance of triggers.  The 
veteran's inability to maintain work and normal activities, 
according to the 2007 examiner, have more to do with his 
chronic pain.  The examiner further noted the veteran's most 
prevalent feature appears to be the debilitating chronic 
pain. 

The Board concludes that the objective medical evidence and 
the veteran's statements regarding his symptomatology shows 
disability that more nearly approximates that which warrants 
the assignment of a 30 percent disability rating.  See 
38 C.F.R. § 4.7.  

The veteran's primary PTSD symptoms include sleep 
disturbances, anxiety, hypervigilence, irritability and 
depression.  He reported one anxiety attack in the last year, 
but overall the medical records indicate an improvement of 
his PTSD symptoms. Examiners have consistently noted that the 
veteran exhibits good insight and judgment and is coherent. 
The veteran reported he has one or two close friends and he 
is still currently married, albeit in a strained 
relationship. The progression of treatment records indicate, 
moreover, that his medications are highly successful in 
aiding his sleep and other experienced symptoms. 

The veteran indicates he is unemployable due to his PTSD.  As 
explained above, the 2007 examiner found the veteran's 
occupational choices unrealistic due to his chronic pain, but 
did not find the veteran unemployable due to his PTSD.  To 
the extent his PTSD symptoms are a hindrance to his job 
search, the current 30 percent rating encompasses the fact 
that his psychiatric symptoms occasionally or intermittently 
affect his ability to perform his work tasks.  

In general, there is some evidence of social isolation, but 
this has been attributed to a combination of his various 
mental and physical disabilities rather than PTSD alone. 
Although the veteran has a preference for being alone, 
moreover, it is clear from his statements and medical records 
that he does minimally socialize with a few friends and his 
family. 

Accordingly, the Board finds that the preponderance of the 
evidence is against assignment of rating greater than 30 
percent. As noted above, the veteran's PTSD is not solely 
responsible for any impaired familial or occupational 
relationship, nor has it markedly impaired his long-term 
memory, judgment or abstract thinking. He has never exhibited 
impairment in thought processes or communication. He reports 
occasional anxiety attacks, but certainly less than once a 
week. He does have some social isolation, but he has at least 
a couple of friends and a lengthy marriage. Therefore, a 
higher rating is not warranted.



Service Connection (Multiple Joint Pain)

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The veteran alleges he has suffered from multiple joint pain 
since separation from the military.  Specifically, the 
veteran complains of pain in the low back, neck, bilateral 
shoulders and bilateral hips.  The veteran believes his joint 
pain is due to an undiagnosed illness from his service in the 
Persian Gulf.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

A statutory presumption exists for chronic disabilities 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia Theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more not later than December 31, 2011 confirmed by 
objective indications.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(2)(ii).  Signs or symptoms which may be 
manifestations of an undiagnosed illness or medically 
unexplained chronic multi-symptom illness include, but are 
not limited to, joint pain.  38 C.F.R. § 3.317(b).  

Clearly if the veteran's joint pain is attributable to a 
diagnosed illness, the presumption is inapplicable.  The 
first crucial inquiry, then, is whether the veteran's 
complaints of joint pain in the low back, neck, bilateral 
shoulders and bilateral hips are attributable to diagnosed 
conditions.  The Board concludes the preponderance of the 
evidence indicates they are.  

The majority of the veteran's post-service medical records 
indicate years of complaints and treatment for low back pain.  
There are also periodic complaints regarding his neck, legs, 
arms, shoulders and hips.  Medical records are slightly 
inconsistent with regard to whether the veteran has diagnoses 
responsible for his complaints.  For example, private Dr. 
Stevenson indicated the veteran's complaints of neck pain, 
back pain and leg pain on and off for 11 to 12 years, but 
found no likely etiology.  Dr. Stevenson diagnosed the 
veteran with "myalgias, etiology obscure." 
 
In contrast, the veteran was afforded a VA examination in 
September 2003 where the examiner diagnosed the veteran with 
cervical disc disease.  At that time, the examiner also noted 
the veteran's chronic low back and bilateral shoulder pain, 
but x-rays at the time were within normal limits.

In 2004, the veteran was diagnosed with osteoarthritis of the 
cervical and lumbar spine by one private doctor, but another 
private doctor, Dr. Anderson, indicated in September 2004 
that he found no evidence of osteoarthritis of the spine.  
Rather, Dr. Anderson indicated the veteran's chronic 
lumbosacral and cervical pain is muscular in nature finding 
evidence of a mild anterior bulge in the lumbar spine.  
Another private doctor, Dr. Roberts, noted in February 2004 
the veteran's low back pain history of 12 years diagnosing 
the veteran with arthralgias and myalgias.  An MRI at the 
time, however, indicated diffuse disc bulges.

Most recently, the veteran was afforded a general VA 
examination in February 2007.  After a thorough physical 
examination and testing, the examiner diagnosed the veteran 
with cervical disc disease, chronic low back pain with 
lumbosacral strain, bilateral shoulder strain and bilateral 
hip strain.  

Although ambiguous throughout time, the Board finds the 
preponderance of the evidence indicates at least some 
probative, medical evidence of current diagnoses of the low 
back, neck, bilateral shoulders and hips.  Accordingly, the 
undiagnosed illness presumption is inapplicable.

There also exists a presumption under the law for certain 
chronic diseases manifesting themselves to a certain degree 
within a certain time after service must have had their onset 
in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. 
§§ 3.303, 3.304, 3.307 and 3.309(a).  Service connection for 
arthritis may be established based on a legal "presumption" 
by showing that either manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, no legal 
presumption is applicable because the earliest evidence of 
the veteran's arthritis is over a decade after service. 

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The veteran's service medical records are silent as to any 
complaints, diagnoses or treatment for any low back, neck, 
bilateral shoulder or bilateral hip disability.  The records 
do not indicate any event or injury to these joints, and the 
veteran denies the same.  In short, the veteran's service 
medical records are devoid of a finding of any chronic back, 
neck, shoulder or hip condition.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.  The crucial 
inquiry, then, is whether the veteran has current low back, 
neck, bilateral shoulders and bilateral hips disabilities 
related to any incident of his military service.  The Board 
concludes he does not.

After service, the veteran reportedly had a history of back 
and neck pain complaints since separation from the military.  
Complaints of bilateral shoulder and hip pain are indicated 
in VA outpatient treatment records and private medical 
records years later.  Again, throughout the years, the 
veteran has been diagnosed with cervical disc disease, 
osteoarthritis of the cervical and lumbar spine, degenerative 
disc disease of the lumbar spine, lumbosacral strain, 
bilateral shoulder strain and bilateral hip strain.  At other 
times, medical providers found no clinical diagnosis other 
than "myalgias" or "arthralgias."  

Most recently, however, the veteran was diagnosed during a 
February 2007 VA general medical examination with cervical 
disc disease with degenerative changes, chronic low back pain 
with lumbosacral strain, bilateral shoulder strain and 
bilateral hip strain.  The examiner did not indicate the 
veteran's disabilities were related to any incident of his 
military service.

There are a few instances where the veteran was not found to 
have a diagnosis attributable to his complaints of joint 
pain, but the most current examiner found definitive 
disabilities for each complaint of joint pain.  Although the 
diagnoses of the different complaints have differed 
throughout time, no medical provider has ever linked the 
veteran's low back, neck, bilateral shoulder or bilateral hip 
disabilities to any remote incident of his military service.  

The Board has considered the veteran's statements that he has 
suffered with joint pain since the military.  Although he 
believes his joint pain is caused by an undiagnosed illness 
incurred while in the military, he is a layman and has no 
competence to offer a medical diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Regrettably, no doctor 
has ever opined that any of the veteran's low back, neck, 
bilateral shoulder or hip disabilities is related to his 
military service. 

In summary, the Board finds that the evidence of record shows 
the veteran has current diagnosed disabilities of the low 
back, neck, bilateral shoulders and hips, but none of the 
medical evidence of record relates these diagnosed 
disabilities to any incident of his military service.  Direct 
service connection requires a relationship or connection to 
an injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); see also, Hickson, supra.  The most 
probative evidence of record is against such a finding in 
this case.  In light of the foregoing, the Board finds that 
the preponderance of the evidence is against the claim, and 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001)


ORDER

Entitlement to an increased rating greater than 30 percent 
for PTSD is denied.

Entitlement to service connection for multiple joint pain, to 
include low back, neck, bilateral shoulders and bilateral 
hips, claimed as due to an undiagnosed illness is denied.


REMAND

As explained in the introduction, the RO currently associated 
the veteran's chronic fatigue and memory loss with 
manifestations of his PTSD, but the veteran alleges they are 
separate and distinct disabilities.  The veteran further 
alleges his disabilities render him unemployable.  

Chronic Fatigue and Memory Loss

The RO last adjudicated these claims in a September 2006 
Supplemental Statement of the Case (SSOC).  Thereafter, 
voluminous non-duplicative, relevant evidence was submitted, 
to include VA outpatient treatment records from 2007 to 2008, 
Social Security Administration (SSA) disability records, and 
various VA examinations, to include a February 2007 general 
medical examination.  The evidence is relevant to the claims 
here.

If a SOC or SSOC is prepared before the receipt of further 
evidence, a supplemental statement of the case (SSOC) must be 
issued to the veteran, as provided in 38 C.F.R. § 19.31, 
unless the additional evidence is duplicative or not relevant 
to the issue(s) on appeal.  38 C.F.R. § 19.37(a).  In this 
case, the newly obtained evidence was not duplicative of 
evidence already associated with the claims file, and it is 
relevant to the issue because it shows current objective 
findings and the veteran's contentions.  There are no 
regulatory provisions for waiving review of relevant evidence 
received at and by the RO prior to transfer of jurisdiction 
to the Board.  Therefore, in accordance with 38 C.F.R. 
§ 19.37(a), the case is returned to the RO for consideration 
and the issuance of a supplemental statement of the case.

The veteran's complaints of chronic fatigue and memory loss 
are well-documented throughout the claims folder.  No medical 
professional has ever diagnosed the veteran with chronic 
fatigue syndrome or any other actual fatigue or memory loss 
disability.  In regard to his chronic fatigue, medical 
professionals have attributed the complaints to insomnia of 
uncertain etiology.  The complaint is also well-noted within 
the veteran's PTSD treatment records.  In regard to his 
memory loss, no medical professional has ever been able to 
confirm objective indications of memory loss.  The complaint, 
however, is also noted within the veteran's PTSD treatment 
records.

The Board finds the medical evidence is not currently 
sufficient to render an opinion here.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The RO should afford the 
veteran a VA examination to ascertain whether the veteran has 
chronic fatigue and memory loss as separate and distinct 
disabilities from his PTSD. 

TDIU

The veteran alleges his disabilities, mainly his PTSD, render 
him unemployable.  Part of his claim of unemployability 
includes alleged debilitating chronic fatigue diminishing his 
energy by 50 percent most of the time and short-term memory 
loss where he allegedly forgets what he is doing mid-task.

Whether the veteran's chronic fatigue and memory loss may be 
service-connected as distinct and separate disabilities are 
issues "inextricably intertwined" with the TDIU claim.  The 
Court has held that all issues "inextricably intertwined" 
with an issue certified for appeal, are to be identified and 
developed prior to appellate review.  Harris v. Derwinski, 1 
Vet. App. 181 (1991).  Here, the RO is advised that the TDIU 
issue must be adjudicated after full development and 
adjudication of the veteran's other claims.  Id.

The veteran is service-connected for headaches, rated 50 
percent disabling, PTSD, rated 30 percent disabling, and a 
right knee disability, rated 0 percent disabling.  The 
veteran was last afforded a VA examination for his 
disabilities in February 2007.  The February 2007 examiner 
notes the veteran's contentions, but does not render an 
opinion regarding the extent and severity of objectively 
confirmed residuals and the effect these residuals have on 
the veteran's employability.  Additionally, the Board notes 
that no VA examination on file contains a discussion or 
medical opinion as to the likelihood that the veteran's 
service-connected disability renders him unemployable.  
Although current, the February 2007 examination is incomplete 
and, therefore, a new VA examination is indicated.

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from July 2008 to the present. 

Accordingly, the case is REMANDED for the following action:

1. Obtain the veteran's medical records 
from the VA Medical Center in Marion, 
Illinois from June 2008 to the present.  
All efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

2.  After the above records are obtained, 
schedule the veteran for a VA Persian Gulf 
examination.  

The claims folder, to include a copy of 
this opinion, must be provided to and 
reviewed by the examiners and the examiners 
should provide a complete rationale for any 
opinion given without resorting to 
speculation.

The examiners should review the record, 
with particular emphasis on the past VA 
examinations and the PTSD VA examinations.  
After examining the veteran and performing 
any necessary tests, the examiners should 
answer the following questions:

a)	Is the veteran's chronic fatigue 
and/or memory loss attributable to a 
diagnosed condition, to include PTSD?

b)	If the veteran has a diagnosis causing 
chronic fatigue and/or memory loss 
(other than PTSD), is the diagnosis 
related to any incident of the 
veteran's military service? 

c)	For any complaints of chronic fatigue 
or memory loss that are not due to a 
diagnosed disorder, is it as likely as 
not that it is a manifestation of an 
undiagnosed illness related to the 
veteran's service in the Persian Gulf? 

It would be helpful if the examiners would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

The examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation resolving any 
conflicting medical opinions.

3.  After the above is complete and records 
are obtained to the extent possible, 
schedule the veteran for an appropriate 
examination to ascertain the current 
severity off all his service-connected 
disabilities, to include his headaches, 
right knee and PTSD.  The claims folder 
must be reviewed by the examiner and the 
examiner should provide a medical opinion 
in regard to the following: 

What overall effect, if any, the veteran's 
service-connected condition(s) has on his 
ability to obtain and retain employment; 
that is, whether it would preclude an 
average person from obtaining, or 
retaining, substantially gainful 
employment.  

Consideration may be given to the veteran's 
level of education, special training, and 
previous work experience in arriving at a 
conclusion, but not to his age or to the 
impairment caused by non-service-connected 
disabilities.

The examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation resolving any 
conflicting medical opinions.

4.  After the above is complete, and after 
full development of any "inextricably 
intertwined" issues, readjudicate the 
veteran's claims.  If the claims remain 
denied, provide the appellant a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655 
(2006).  The claims must be afforded expeditious treatment.  



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


